       Case 2:18-cr-00292-DWA Document 53 Filed 03/26/19 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   )
                                           )
            v.                             )   Criminal No. 18-292
                                           )
                                           )
ROBERT BOWERS                              )


     REQUEST TO FILE A MOTION UNDER SEAL AND EX PARTE

      Defendant, Robert Bowers, through undersigned counsel, respectfully

requests an order allowing him to file a motion under seal and ex parte. In

support of this request, counsel states as follows:

         1. Mr. Bowers requests permission to file a document under seal

      and ex parte.

         2. The document contains information protected by the work

      product doctrine pertaining to the defense investigation.

         3. Mr. Bowers further requests permission to file the document

      under seal without the filing of a redacted version.



                         Respectfully submitted,


                         /s/ Judy Clarke
                         Judy Clarke
                         Clarke Johnston Thorp & Rice, PC

     Case 2:18-cr-00292-DWA Document 53 Filed 03/26/19 Page 2 of 2





                    s/ Michael J. Novara
                    Michael J. Novara
                    First Assistant Federal Public Defender

                    s/ Elisa A. Long
                    Elisa A. Long
                    Assistant Federal Public Defender





      Case 2:18-cr-00292-DWA Document 53-1 Filed 03/26/19 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 )
                                         )
            V.                           )   Criminal No. 18-292
                                         )
ROBERT BOWERS                            )

                          ORDER OF COURT

      Upon consideration of Robert Bowers’ Motion to File a Document Under

Seal and Ex Parte, it is hereby ORDERED that the Motion is GRANTED.

            It is further ORDERED that the document shall remain sealed

until further Order of the Court.

            It is further ORDERED that Mr. Bowers is not required to file a

redacted version of the document.




_____________________                    __________________________
Date                                     Donetta W. Ambrose
                                         United States District Judge





